Citation Nr: 1219711	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a meniscal tear of the right knee with chondromalacia.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to August 2006, and also had over one year of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for a meniscal tear of the right knee with chondromalacia and assigned a noncompensable disability rating, effective August 16, 2006.  Subsequently, in a March 2009 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective August 16, 2006. 

The Veteran moved to Georgia during the pendency of this appeal, and accordingly, original jurisdiction over this matter has been transferred to the RO in Atlanta, Georgia. 

The Board remanded this case for additional development in March 2011 and December 2011.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination on February 8, 2012.  It was noted that he failed to report for that examination.  A Report of General Information form dated in March 2012 is of record.  It noted that the Veteran presented at the VA Medical Center (VAMC) early for the February 8, 2012, examination, discovered that the examination was to be conducted by a physician who he had previously filed complaints against, and that this information was noted in medical center records.  It also noted that the Veteran was rescheduled for a March 2012 examination; but when he presented for that examination, the magnetic resonance imaging (MRI) request was for the wrong (left) knee.  The examination was cancelled due to this error.  The RO official stated that the Veteran was to be scheduled for another compensation examination and MRI of the right knee with any physician other that the one physician who was scheduled to conduct the February 2012 examination.  Unfortunately, yet another remand is required in this case.  Specifically, on remand, the Veteran should be afforded another VA orthopedic examination of his right knee.  

Also, the Veteran has recently submitted VA treatment records, dated in 2011 and 2012, in support of his claim for a higher rating.  As it appears that he receives ongoing treatment for his right knee at the Decatur VAMC, his complete treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for his right knee disorder from the Decatur VAMC, dated from August 2006 forward.

2.  Thereafter, schedule the Veteran for a VA examination of his right knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays and an MRI of the right knee (if warranted), should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected meniscal tear of the right knee with chondromalacia.  

The examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

The examiner should state whether there is any evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

